UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 July 17, 2014 Date of Report (Date of earliest event reported) BOVIE MEDICAL CORPORATION (Exact name of registrant as specified in its Charter) Delaware 11-2644611 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5115 Ulmerton Rd., Clearwater, Florida 33760 (Address of principal executive offices) (Zip Code) (800) 537-2790 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On July 17, 2014, the following proposals were submitted to the stockholders of Bovie Medical Corporation (the “Company”) at its annual meeting of stockholders: (i) the election of seven (7) directors; (ii) the ratification of the appointment of Kingery & Crouse PA as the Company’s independent registered public accounting firm for the year ended December 31, 2014; and (iii) the holding of a non-binding stockholder advisory vote on the compensation of named executive officers of the Company. The following are the final voting results for each proposal. (i) The Company’s stockholders elected each of the following seven (7) directors to serve on its Board of Directors until their successors are duly elected and qualified by, the following vote: Name of Directors Votes For Votes Withheld Andrew Makrides Robert L. Gershon J. Robert Saron Michael Geraghty Ian Sheffield Lawrence J. Waldman John C. Andres (ii) The Company’s stockholders ratified the appointment of Kingery & Crouse PA as its independent registered public accounting firm for the year ended December 31, 2014 by the following vote: Votes For Votes Against Votes Abstained (iii) The Company’s stockholders approved the compensation of the named executive officers of the Company by the following vote: Votes For Votes Against Votes Abstained SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 21, 2014 BOVIE MEDICAL CORPORATION By:/s/ Robert Gershon Robert Gershon Chief Executive Officer 2
